I am unable to agree to a reversal of the judgment. The charge which is the subject of the second exception, is a mere isolated sentence which, when read in the light of the context, does not submit it to the jury to construe a written contract.
The context is as follows: "Where property is shipped on a railroad to the order of the party who ships, marked, notify So-and-So, shipped to the order of the shipper, that is not a transaction which passes the title of the property to the party to whom the goods are shipped; that is, the party who is to *Page 235 
be notified of the arrival of the goods, the title in that case is still in the shipper, and where it is alleged that the title has passed from one person to another, that is a question of fact for the jury to decide.
"If, as a matter of fact, fertilizer or any other article is shipped to the shipper, order, notify some other party, and there has been contract made to sell this article and if this article is afterwards found in the possession of the party to whom the shipper had contracted to sell the article, then it is for the jury to determine whether the article came into the possession of this person by or with the concurrence of the shipper or not. If that should be the case in this case, the jury has a right to consider that in reaching their verdict and in determining whether there was a sale or not. But if the article came into the possession without the concurrence of the shipper, then the shipper could not be held to have been a party to the delivery of the goods. It is not for me to say whether The Cudahy Company did ship the goods to the order of Jennings  Smoak or to their own order, that is for you to find from the testimony, if there is testimony to that effect, it is not my duty to say whether such articles did come into the possession of Jennings  Smoak, and if they did come into the possession of Jennings  Smoak, whether it was with the concurrence of The Cudahy Company or Malony Carter, that is a question for you to determine."
The judgment of the Circuit Court should be affirmed.